ORDER

PER CURIAM:
AND NOW, this 6th day of April, 1999, Alan D. Dashoff having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated October 22,1998; the said Alan D. Dashoff having been directed on January 12,1999, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Alan D. Dashoff is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.